FILED
                            NOT FOR PUBLICATION                            NOV 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10290

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00274-LJO

  v.
                                                 MEMORANDUM*
ROSEMARY FIERROS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Rosemary Fierros appeals from the district court’s judgment and challenges

the 48-month sentence imposed following her jury-trial conviction for conspiracy

to unlawfully produce and transfer identification documents, in violation of 18

U.S.C. § 371; 15 counts of unlawful production of an identification document and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
aiding and abetting, in violation of 18 U.S.C. §§ 2 and 1028(a)(1), (b)(1)(A)(ii),

(b)(1)(B); and 15 counts of unlawful transfer of an identification document and

aiding and abetting, in violation of 18 U.S.C. §§ 2 and 1028(a)(2), (b)(1)(A)(ii),

(b)(1)(B). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Fierros contends that the district court erred by failing to explain the extent

of its upward variance from the advisory Sentencing Guidelines range. The court

stated that it was adopting the probation officer’s sentencing recommendation of

48 months in light of the seriousness of the crime and the need to deter and to

provide just punishment for the offense. This explanation was sufficient. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Fierros also contends that the district court imposed a substantively

unreasonable sentence because she received a sentence 30 months longer than her

co-defendant, creating an unwarranted sentencing disparity. The district court did

not abuse its discretion in imposing Fierros’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). The above-Guidelines sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Fierros’s leadership role in the conspiracy. See id.;

United States v. Espinoza-Baza, 647 F.3d 1182, 1195 (9th Cir. 2011).

      AFFIRMED.


                                           2                                    13-10290